Citation Nr: 0529579	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1971 to 
February 1977.  He also had 5 years, 7 months, and 14 days of 
prior additional service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In January 2005, the Board remanded this case to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
to issue a letter informing the veteran of the Veterans 
Claims Assistance Act (VCAA) and its attendant duty to notify 
and assist provisions.  The AMC sent the letter in 
February 2005 and, in June 2005, issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
claim.  The AMC then returned the case to the Board for 
further appellate review.

FINDINGS OF FACT

1.	The veteran has been notified of the evidence needed to 
substantiate the claim on appeal, and apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of the claim has been obtained.

2.	The most persuasive medical evidence of record indicates 
the veteran's systemic lupus erythematosus did not originate 
in service and is not otherwise causally related to his 
military service.


CONCLUSION OF LAW

The veteran's lupus was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the RO initially provided the veteran 
with notice of the enactment of the VCAA in an October 2001 
letter, and also informed him through this correspondence 
that it was reviewing his application for compensation 
benefits, and would send him further notice at a later point 
with regard to what evidence he needed to provide to support 
his claim.  In its January 2005 remand, the Board observed 
that he had not yet received adequate information pertaining 
to the process for development of his claim under the VCAA, 
specifically, notice clearly identifying the type of evidence 
that was needed to substantiate his claim, and explaining 
whose responsibility, his or VA's, it was for obtaining this 
supporting evidence.  Thereafter, the AMC, consistent with 
the Board's remand request, sent the veteran a February 2005 
VCAA letter providing notice of the evidence needed to 
support his claim that was not on record at the time the 
letter was issued, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  This letter also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim, and thus met the fourth element for adequate VCAA 
notice under the requirements specified above.  Accordingly, 
the content of the above letters - especially when 
considered collectively, have provided the veteran with 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1) and Pelegrini II.  

With regard to the timing of the VCAA notice letters in 
relation to the RO's issuance of the December 2001 rating 
decision on appeal, the RO first notified the veteran of the 
significance of the provisions of the VCAA to the resolution 
of his claim through its October 2001 correspondence.  And 
unfortunately, as indicated above, he did not receive a 
thorough and detailed notice as to the process for 
development of his claim in accordance with the requirements 
of the VCAA until the more recent February 2005 letter.  The 
subsequent letter obviously did not comply with the 
requirement that a claimant receive VCAA notice prior to the 
initial adjudication of the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  Bear in mind, however, that the AMC provided the 
veteran with the February 2005 letter following the Board's 
January 2005 remand request for a more comprehensive notice 
letter, and that he had ample opportunity to respond to the 
letter prior to the AMC's issuance of the June 2005 SSOC.  He 
did not submit or otherwise identify any existing evidence 
relevant to his claim in response to this notice letter.  
Also, the January 2005 remand itself identified the essential 
role of the VCAA duty to notify and assist with respect to 
development of the claim on appeal, including the opportunity 
for the veteran to submit any further relevant evidence.  

Other pertinent notice documents that provided the veteran 
with information regarding the duty to notify and assist 
include the May 2003 SOC and June 2005 SSOC identifying legal 
authority governing the implementation of the VCAA.  
Additionally, the October 2001 letter, while not fully 
addressing all relevant provisions of the VCAA, did indicate 
how VA would assist him at various stages in the evidentiary 
development of the claim on appeal.   

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the record reflects that the RO has obtained the 
veteran's service medical records (SMRs) and various private 
treatment records.  The RO has also arranged for him to 
undergo numerous VA examinations in connection with the claim 
on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
He has submitted additional private medical records and 
personal statements.  He has also declined the opportunity to 
testify at a hearing in support of his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.



Factual Background

The veteran's SMRs do not reflect any complaints or findings 
with regard to lupus, or any other similar condition 
affecting his immune system.

These records do indicate an extensive history in service of 
diagnosis and testing for various cardiovascular conditions 
- including possible pericarditis, which as discussed 
further below, the veteran has claimed was an initial 
manifestation of his lupus syndrome that was not properly 
diagnosed until after discharge from service.  The report of 
his April 1965 examination for purposes of induction notes a 
history of rheumatic fever in childhood, and a heart murmur a 
few years prior to entry into active service.  An April 1971 
report from a U.S. Army medical specialist clinic notes the 
veteran's reported history of rheumatic fever and a heart 
murmur, and that he denied any disability at that time.  The 
impression was "no evidence of cardiac abnormality."  A 
November 1975 physician's report reflects that the veteran 
arrived at the emergency room of a military hospital with 
complaints of chest pains and numbness in his left hand.  The 
initial assessment was a possible mild atrial insufficiency, 
ruling out a pulmonary embolism.  He was admitted on an 
inpatient basis for a period of about one-week.  During this 
time period, another physician evaluating the veteran's 
complaint of chest pains provided an impression of possible 
pericarditis.  The diagnosis on discharge was pericarditis, 
acute, benign, and insignificant aortic insufficiency, 
congenital.  

In December 1975, the veteran was evaluated for a recurrent 
episode of chest pain, along with headaches and blank spots 
in his vision.  The impression was of childhood rheumatic 
heart disease, with aortic insufficiency class I; SBE [likely 
the notation for "subacute bacterial endocarditis"] and 
acute rheumatic fever, ruled out; and possible functional 
complaints.  An April 1976 record of a consultation with a 
cardiologist following additional complaints of chest pain, 
with radiation to the left upper and lower extremities, notes 
an impression of "no evidence of organic heart disease," 
and probable hypertension.  



Subsequently, the report of a September 1976 evaluation by a 
cardiologist at Kirk Army Hospital in Aberdeen, Maryland, 
indicates the veteran had continued to have chest pains 
following his November 1975 hospitalization for the same.  It 
was noted that he experienced pain that began in the left 
pectoral region, and spread to the lateral aspect of the 
neck, left arm, and chest.  None of these episodes had been 
exertional, and all tended to last several hours and subside 
spontaneously.  There had been no pleuritic component.  Some 
previous medical observers had heard a murmur interpreted as 
mild aortic insufficiency while other observers had been 
unable to detect a murmur.  An examination revealed that 
pulses were all present and normal in volume.  The heart was 
not enlarged to palpation.  The first and second heart sounds 
were normal, and no murmur, third or fourth heart sound was 
identified.  No friction rub was present over the precordium.  
An EKG was normal.  The cardiologist concluded that the 
veteran did not have cardiovascular disease.  It was noted 
that the cause for his recurrent pain syndrome was not 
apparent from the above clinical evaluation, and that no 
further evaluation or laboratory studies were recommended at 
this time.   

SMRs further reflect that the veteran underwent neurological 
evaluation on numerous instances for complaints of 
generalized pain, discomfort, and numbness affecting the left 
face, arm, trunk, and knee, and that while various possible 
etiologies for this condition were noted, including AVM, 
demyelinating plaque, and hyperventilating syndrome, there 
was no conclusive diagnosis or indication otherwise of heart 
disease or lupus as a possible cause. 

The report of the veteran's November 1976 separation 
examination notes a history of pericarditis and hypertension, 
treated and controlled. 

Following the veteran's discharge from military service, a 
September 1977 report from Dr. E. Ford notes the veteran 
complained of low back pain and aching in the lower 
extremities, and headaches.  Objective clinical findings 
included hypertension and varicosities, superficial, in the 
left leg.  The diagnosis was varicose veins in the left leg, 
hypertension, and lumbosacral muscle spasms.

Thereafter, in her January 1998 letter, Drs. C. Zhang and M. 
Petri at the Johns Hopkins Hospital noted the veteran had a 
history of pleurisy, pleural effusion, and pericarditis in 
1976, and that he had started to experience poor coordination 
of gait and proximal lower extremity muscle weakness in March 
1996.  In early-1997, he began to have diffuse arthralgias, 
photosensitivity with facial and arm skin rash upon sun 
exposure, and increased frequency and severity of headaches 
from his baseline migraines.  He had also recently developed 
increased proximal muscle weakness of the upper and lower 
extremities, weight loss, and persistent fatigue.  Recent 
laboratory tests had been positive for antinuclear antibody.  
These physicians indicated as their assessment that the 
veteran's clinical history and recent symptoms all supported 
a diagnosis of systemic lupus erythematosus, and that his 
lupus did not appear to be active at that time.  

A May 1998 letter from Dr. R. Cintron, and a July 1998 letter 
from Dr. J. Adelson, each noted a recommendation that the 
veteran obtain a motorized wheelchair because of his current 
medical problems.  

In his February 2000 letter, Dr. D. Thomas stated that he had 
been following the veteran for systemic lupus erythematosus.  
He indicated the veteran had an extremely significant disease 
requiring chronic steroid therapy and that was currently 
being controlled on immunosuppressant therapy.  The veteran's 
main manifestations had been Sjogren's syndrome with parotid 
gland enlargement and xerostomia, pleuritis, pericarditis, 
myalgias and arthralgias, and possible myositis.  The 
physician further noted that the veteran had asked him to 
prepare a letter on his behalf because of pericarditis in 
1976, and Dr. Thomas expressed the opinion that the veteran's 
pericarditis episode in service was "most likely the 
precursor secondary to his systemic lupus erythematosus."



In a statement received in April 2000, the veteran reiterated 
the allegation that his pericarditis in service had resulted 
in pain and weakness, and that this was the reason that he 
had left the Army.  He indicated that at least one treating 
physician had noted in a written opinion that pericarditis 
was likely the precursor of his lupus condition.  He also 
stated that he experienced pain and exhaustion on a daily 
basis due to lupus and other present health conditions, and 
that his physical mobility was significantly limited.     

The report of a September 2000 VA cardiovascular examination 
initially notes that the examiner had reviewed the veteran's 
claims file.  The veteran reported a history of hypertension 
since the mid-1970s, and that his blood pressure had remained 
under control through dietary restrictions and medication.  
He further stated that over the last several years, he had 
been diagnosed with lupus erythematosus.  He noted that he 
had pericarditis in 1976 along with paralysis of the left 
arm, left side of the face and left leg.  He reported having 
recent symptoms related to his lupus of weakness of the 
shoulder and hip-girdle muscles, and pain in multiple joints 
including the knees, shoulders, hips, small joints of the 
hands and the left wrist joint.  The examiner indicated the 
veteran's service medical records included a November 1975 
report of left side chest pain, which was described as sharp 
and was associated with dysphagia and slight left-sided 
numbness of the hand and arm.  Cardiac findings from that 
note indicated a "grade I/VI diastolic decrescendo murmur 
ERB's point-high pitched."  EKG showed nonspecific 
ST-T changes, and further EKGs from that point were available 
in the claims file.  The clinical impression at that time was 
possible mild aortic incompetence, rule out pulmonary 
embolism.  The examiner also discussed in detail subsequent 
in-service records that noted impressions of probable 
pericarditis and probable benign pericarditis, respectively.  

Objective physical examination revealed the veteran had a 
regular heart rate and rhythm without any murmur, rub or 
gallop.  Extremities showed 2+ pitting edema.  Motor 
examination was significant for a muscle strength of grade 
4/5 at the shoulder girdles bilaterally and on the hip 
flexors bilaterally.  The veteran was able to stand 
supporting himself on two walking canes and seemed to be 
somewhat unsteady due to weakness.  The left wrist showed no 
swelling, deformity or tenderness.  His hands did not show 
any atrophy of muscle groups, and there was no evidence of 
bony swelling of any of the joints.  His right hand grip 
revealed only good strength, whereas his left hand grip 
revealed a weak hand grip.  There was diminished sensation 
over the left ulnar nerve distribution.  X-rays of the left 
hand and left wrist were reported to be normal.  EKGs showed 
sinus tachycardia with a ventricular rate of 103 b.p.m.  
Nonspecific T-wave abnormalities were present.  There was no 
evidence of any chamber enlargement or ST segment elevation.  
The diagnosis was hypertension, multiple lipomas with several 
well-healed scars, and lupus erythematosus.  

The examiner further indicated that a careful review of the 
claims file revealed that a diagnosis of pericarditis was 
entertained on November 1975, however, there was no 
definitive evidence of this condition at that time.  The 
description of the EKG reports and the available EKG tracings 
showed no evidence of pericarditis.  An antinuclear factor 
conducted at Walter Reed Army Medical Center in March 1976 
was negative.  The examiner thus determined there was no 
definitive evidence of pericarditis during service in 1975.  
He further noted in this regard that the overall clinical 
picture did not appear to be consistent with pericarditis.  
For instance, in November 1975 the veteran had reported 
having short-lived episodes of chest pain for 15 minutes at a 
time, when chest pain during an episode of acute pericarditis 
would generally likely be more prolonged in duration.  Also, 
the conflicting auscultatory findings on cardiac examination 
in service, taken together with the absence of EKG evidence 
of this condition and the overall clinical profile of chest 
pain in 1975, the examiner believed was insufficient to make 
a diagnosis of pericarditis.  The examiner then expressed as 
his conclusion that the veteran's lupus was not "secondary 
to any service-related condition that occurred while he was 
on active duty."

In its December 2001 rating decision, the RO denied service 
connection for lupus.  In a statement accompanying his 
February 2002 notice of disagreement (NOD) with the above 
determination, the veteran reported having experienced 
recurrent chest pain, with radiation to the left upper 
extremity, during military service, and that it was not until 
several years after service that he was first diagnosed with 
lupus.  

Governing Laws, Regulations, and Legal Analysis

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain conditions, such as systemic lupus erythematosus, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

In the present case, there is no objective record of any 
diagnosis of or symptoms attributed to lupus during the 
period in which the veteran served on active duty.  The 
veteran has also claimed in connection with this appeal that 
a cardiovascular condition that was present in service, 
specifically pericarditis, was likely a manifestation of the 
initial stages of his systemic lupus erythematosus, 
diagnosed post-service.  However, the veteran's SMRs reflect 
significantly varying assessments from military physicians as 
to whether he had pericarditis, or a cardiovascular disorder 
of any kind.  Concerning this, an April 1971 physician's 
report notes an impression of no cardiac abnormality.  
Several years later, in November 1975, the veteran was 
admitted to a military hospital for chest pains and was 
diagnosed at first with possible pericarditis, and then acute 
benign pericarditis.  But on a follow-up consultation one-
month later the treating physician ruled out subacute 
bacterial endocarditis and indicated possible functional 
complaints.  In any event, an April 1976 consultation with a 
cardiologist resulted in an assessment of no evidence of any 
organic heart disease, and in September 1976 another 
cardiologist also determined the veteran did not have 
cardiovascular disease.  While the veteran's separation 
examination report notes a history of pericarditis, there is 
no indication as to whether this was based on further 
independent evaluation or only his reported history - which, 
as mentioned, doctors in service ultimately determined did 
not include organic heart disease.  

The relevant evidence from service thus indicates that a 
diagnosis of pericarditis was not confirmed at any point, and 
that one or more physicians ruled out the presence of 
pericarditis.  Also, as explained below, a September 2000 VA 
physician in the course of providing his opinion on whether 
the veteran's current lupus is medically related to service, 
expressed doubt as to the validity of a diagnosis of 
pericarditis in service after an in-depth review of the 
service records.

Following the veteran's separation from service in 1977, 
there is no evidence of lupus within one year of the date of 
discharge.  The first record of any diagnosis of lupus is not 
dated until January 1998.  The Board points out that there is 
also no evidence of pericarditis within one-year of discharge 
from service, a condition which the veteran alleges was a 
prodromal manifestation of his lupus.  Hence, the application 
of the presumptive service connection provisions for a 
disability manifested to a compensable degree within one year 
of service is clearly not warranted.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  
So there must be competent medical evidence to establish a 
nexus between the current disability and military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Layno 
v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

The record reflects that, more recently, the September 2000 
VA examiner confirmed a diagnosis of systemic lupus 
erythematosus.  However, the Board has considered those 
medical opinions of record which address whether the 
veteran's lupus is medically related to his military service 
- including claimed pericarditis, and finds that the most 
probative evidence on this matter is against his claim.   

The veteran has provided a February 2000 letter from Dr. D. 
Thomas, which expressed the opinion that the 1976 
pericarditis episode was most likely the precursor of the 
later diagnosed systemic lupus erythematosus.  This opinion 
reflects the consideration of the veteran's assertions, but 
no apparent review of his documented medical history from 
service - including the conflicting diagnoses therein as to 
whether he actually had pericarditis.  A medical nexus 
opinion declines in probative value where, as here, the 
physician offering his conclusion fails to discuss relevant 
medical history - including from during military service.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, 
in view of the extensive medical evidence from service 
including one or more cardiologists' reports suggesting the 
veteran did not have pericarditis, the physician's finding 
that this disorder was indeed present in 1976 based upon the 
veteran's reported history, alone, represents at best a 
tenuous factual basis underlying his overall conclusion.  See 
e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (medical 
opinions relating a current disability to military service 
that are based on an inaccurate factual premise have no 
probative value). 



Also, a January 1998 letter from two private physicians 
refers to a prior history of pericarditis in 1976, along with 
more recent problems involving diffuse arthralgias, 
photosensitivity, headaches, and fatigue and weakness.  The 
physicians noted that the above history and recent symptoms 
all supported a diagnosis of systemic lupus erythematosus.  
There was again no indication of consideration of the 
veteran's objective clinical history.  Thus, to the extent 
that this assessment suggests a relationship between an in-
service illness and lupus, based upon pericarditis as one of 
the initial symptoms of lupus, it lacks probative value for 
the same reasons noted as involving the February 2000 
opinion.  

In comparison, however, the report of the September 2000 VA 
examination reflects the conclusion of a VA physician, 
following a thorough physical examination and review of the 
claims file, that systemic lupus erythematosus did not 
develop as the result of any service-related condition.  The 
examiner noted, in particular, that the clinical portrayal of 
the veteran's physical condition indicated in his SMRs was 
not consistent with a diagnosis of pericarditis therein, and 
the examiner provided a comprehensive summary of these 
records to support this finding.  Given the finding as to the 
absence of pericarditis in service, the examiner's opinion 
clearly rules out the possibility of pericarditis during 
service as an initial, prodromal symptom of later diagnosed 
lupus, as the veteran has claimed, as well as negates any 
distinct 
in-service condition as the cause of lupus.  It should be 
noted that factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Here, the VA examiner 
provided significant detail concerning the veteran's medical 
history and current condition in support of the rationale for 
the ultimate conclusion.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiner's 
opinion over the private physicians' medical opinions to the 
contrary.

The opinion expressed by the September 2000 VA examiner is 
grounded in objective clinical information obtained both on 
current physical examination and independent review of the 
complete medical history, including the results of extensive 
tests conducted in service to ascertain the presence of any 
pericarditis.  So the opinion is well-informed and should be 
afforded significant probative weight in view of the 
identified factual basis.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  To the 
contrary, the January 1998 and February 2000 physicians had 
only the opportunity to consider the veteran's assertions in 
lieu of his documented medical history.  The January 1998 
opinion also did not definitively identify pericarditis in 
service as a precursor of lupus, but rather merely noted it 
as one factor amongst others in the veteran's medical history 
that helped to support a present diagnosis of lupus.  Hence, 
neither opinion presents a sound basis upon which to 
establish that he had pericarditis in service as a prodromal 
symptom of lupus, or in the alternative that pericarditis or 
any other in-service condition may have caused lupus.  For 
these reasons, the September 2000 VA examiner's opinion is 
the more probative opinion. See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The veteran has also offered his assertions in support of the 
claim on appeal, in addition to those findings obtained from 
various private treating physicians. However, as a layman, 
the veteran is not competent to offer a probative opinion 
etiologically linking his current lupus condition to any 
aspect of his military service, including what he has claimed 
as an episode of pericarditis that occurred therein. See 
Grottveit v. Brown, 5 Vet. App. 91,93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, the claim for service connection for lupus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  But as the preponderance of the evidence is 
against the veteran's claim, this doctrine is not applicable 
in this appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for lupus is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


